Citation Nr: 0801048	
Decision Date: 01/10/08    Archive Date: 01/22/08

DOCKET NO.  05-07 476	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Whether the reduction for bilateral hearing loss from 20 
percent to noncompensable, effective from May 1, 2004, was 
proper.

2.  Entitlement to an evaluation for bilateral hearing loss 
in excess of 20 percent prior to June 29, 2007, and in excess 
of 30 percent from June 29, 2007.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and wife



ATTORNEY FOR THE BOARD

Jason R. Davitian, Counsel


INTRODUCTION

The veteran served on active duty from May 1951 to April 1953 
and from July 1958 to December 1959.

This case is before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a May 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in St. 
Petersburg, Florida (RO), which reduced the evaluation of the 
veteran's bilateral hearing loss from 20 percent to zero 
percent, effective May 1, 2004.  This rating decision was 
issued in response to a January 2004 claim for an increased 
evaluation.  

During the pendency of the appeal, an August 2007 rating 
decision assigned a 30 percent evaluation, effective June 29, 
2007.


FINDINGS OF FACT

1.  The May 2004 rating decision, which reduced the rating 
for the veteran's service-connected bilateral hearing loss 
from 20 percent to zero percent, was made without 
consideration of pertinent law and regulations.

2.  A May 2004 VA examination shows Level III hearing in the 
veteran's right ear and Level II hearing in his left ear; a 
June 2007 VA examination shows Level VI hearing in the right 
ear and Level VI hearing in the left ear.




CONCLUSIONS OF LAW

1.  The May 2004 rating decision, insofar as it pertains to 
the reduction of the disability rating assigned for the 
service-connected bilateral hearing loss from 20 percent 
disabling to zero percent, is void ab initio.  38 C.F.R. §§ 
3.105, 3.344 (2007).

2.  The criteria for an evaluation for bilateral hearing loss 
in excess of 20 percent prior to June 29, 2007, and in excess 
of 30 percent from June 29, 2007, have not been met.  38 
U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 
2007); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.85-4.87, 
Diagnostic Code 6100 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by the VCAA, VA has a duty to notify and 
assist claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in his 
possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the agency 
of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

With respect to the reduction issue, the Board is granting in 
full the benefit sought on appeal.  Accordingly, assuming, 
without deciding, that any error was committed with respect 
to either the duty to notify or the duty to assist, such 
error was harmless and will not be further discussed.  

With respect to the increased evaluation claim, the VCAA duty 
to notify was satisfied by way of a letter sent to the 
appellant in January 2004 that fully addressed all four 
notice elements and was sent prior to the initial AOJ 
decision in this matter.  The letter informed the appellant 
of what evidence was required to substantiate the claim and 
of the appellant's and VA's respective duties for obtaining 
evidence.  The appellant was also asked to submit evidence 
and/or information in his possession to the AOJ. 

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court 
of Appeals for Veterans Claims (Court) held that, upon 
receipt of an application for a service-connection claim, 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to 
review the information and the evidence presented with the 
claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating, or is necessary to 
substantiate, each of the five elements of the claim, 
including notice of what is required to establish service 
connection and that a disability rating and an effective date 
for the award of benefits will be assigned if service 
connection is awarded.  In this case, proper Dingess notice 
was given in March 2006, prior to the most recent 
adjudication of the issue in August 2007.  

VA has a duty to assist the veteran in the development of the 
claim.  This duty includes assisting the veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained post-service VA 
and private treatment records.  The veteran was provided VA 
examinations in May 2004 and June 2007.  He testified before 
the undersigned Veterans Law Judge in February 2007.  
Significantly, neither the appellant nor his representative 
has identified, and the record does not otherwise indicate, 
any additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, 
no further notice or assistance to the appellant is required 
to fulfill VA's duty to assist the appellant in the 
development of the claim.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

Analysis

Rating reduction

A veteran's disability rating shall not be reduced unless an 
improvement in the disability is shown to have occurred.  See 
38 U.S.C.A. § 1155 (West Supp. 2005). Prior to reducing a 
veteran's disability rating, VA is required to comply with 
several general VA regulations applicable to all rating-
reduction cases, regardless of the rating level or the length 
of time that the rating has been in effect.  Generally, when 
reduction in the evaluation of a service-connected disability 
is contemplated and the lower evaluation would result in a 
reduction or discontinuance of compensation payments, a 
rating proposing the reduction or discontinuance will be 
prepared setting forth all material facts and reasons.  The 
beneficiary must be notified at his or her latest address of 
record of the contemplated action and furnished detailed 
reasons therefor.  The beneficiary must be given 60 days for 
the presentation of additional evidence to show that 
compensation payments should be continued at the present 
level.  See 38 C.F.R. § 3.105(e) (2007).  

In the instant case, the RO did not comply with the due 
process requirements set forth under 38 C.F.R. § 3.105(e).  
The rating reduction resulted in a reduction of the veteran's 
compensation payment but the RO did not notify the veteran of 
the proposed reduction.  In addition, sustained improvement 
of the veteran's bilateral hearing was not shown prior to the 
reduction.  See 38 C.F.R. § 3.344(a) (2007).  

A June 2004 notice letter that accompanied the May 2004 
rating decision on appeal explained that "predetermination" 
under 38 C.F.R. § 3.105(e) was not applicable because the 
veteran's combined evaluation remained the same at 30 
percent.  

The June 2004 notice letter is incorrect.  The reduction of 
the veteran's specific hearing loss evaluation from 20 
percent to zero percent, effective May 1, 2004, did in fact 
decrease his combined evaluation, from 40 percent to 30 
percent, effective May 1, 2004.  Indeed, the May 2004 rating 
decision correctly observes this.  Thus, the RO was required 
to comply with the due process requirements as set forth 
under 38 C.F.R. § 3.105(e) by notifying the veteran of the 
proposed reduction.  See 38 C.F.R. §§ 3.105(e), (i)(1) 
(2007). 

The Court has consistently held that when VA reduces a 
veteran's disability rating without following the applicable 
regulations, the reduction is void ab initio and will be set 
aside.  See Gerick v. West, 12 Vet. App. 288, 292 (1999) and 
cases cited therein.  Therefore, since the procedural 
requirements for the reduction were not complied with, the 
reduction of the veteran's evaluation for hearing loss from 
20 percent to zero percent is set aside, and the 20 percent 
rating is restored.

In addition, the rating reduction was based on a single VA 
audio examination, conducted in May 2004, that did not show 
sustained improvement.  38 C.F.R. § 3.344.  The prior most 
recent VA audio examination, conducted in July 2001, found 
that the veteran had four frequency pure tone average of 75 
in the right ear and 36 in the left ear.  Speech audiometry 
revealed speech recognition ability of 32 percent on the 
right and 80 percent on the left.  The May 2004 VA audio 
examination found that the veteran had four frequency pure 
tone average of 70 in the right ear and 69 in the left ear.  
Speech audiometry revealed speech recognition ability of 84 
percent on the right and 92 percent on the left.  Quite 
simply, while the latter examination shows that the veteran's 
bilateral speech discrimination and right ear hearing had 
improved, it also shows that his left ear hearing had 
worsened.  This single set of scores does not represent 
sustained improvement.  Id.


Increased evaluations 

In correspondence to VA and during a February 2007 hearing 
before the undersigned Veterans Law Judge, the veteran has 
essentially contended that his hearing loss has worsened 
since service connection was granted in September 2001.  
During the hearing, the veteran's wife presented observations 
that in support of his claim.  At the hearing, the veteran 
submitted statements from his daughters describing the 
severity of his hearing loss.  

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 
(2007).

If two evaluations are potentially applicable, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  Reasonable doubt as to the degree of disability will 
be resolved in the veteran's favor.  38 C.F.R. § 4.3.

While the veteran's entire history is reviewed when assigning 
a disability evaluation, 38 C.F.R. § 4.1, where service 
connection has already been established and an increase in 
the disability rating is at issue, it is the present level of 
disability that is of primary concern.  Francisco v. Brown, 7 
Vet. App. 55 (1994).  A recent decision of the Court has held 
that in determining the present level of a disability for any 
increased evaluation claim, the Board must consider the 
application of staged ratings.  See Hart v. Mansfield, No. 
05-2424 (U.S. Vet. App. Nov. 19, 2007).  In other words, 
where the evidence contains factual findings that demonstrate 
distinct time periods in which the service-connected 
disability exhibited diverse symptoms meeting the criteria 
for different ratings during the course of the appeal, the 
assignment of staged ratings would be necessary.

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating 
with impairment of function will be expected in all cases.  
38 C.F.R. § 4.21.  Therefore, the Board has considered the 
potential application of various other provisions of the 
regulations governing VA benefits, whether or not they were 
raised by the veteran, as well as the entire history of the 
veteran's disability in reaching its decision.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 595 (1991).

As a general matter, lay statements are considered to be 
competent evidence when describing the features or symptoms 
of an injury or illness.  See Falzone v. Brown, 8 Vet. App. 
398, 405 (1995).  The veteran is accordingly competent to 
report pain but is not competent to provide an opinion 
requiring medical knowledge or a clinical examination by a 
medical professional, such as an opinion addressing whether a 
service-connected disability satisfies diagnostic criteria.  
See Bostain v. West, 11 Vet. App. 124, 127 (1998), citing 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  See also 
Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson 
is generally not capable of opining on matters requiring 
medical knowledge").  As a result, his assertions cannot 
constitute competent medical evidence that his service-
connected disability warrants an increased evaluation on any 
basis other than pain.  

The veteran's hearing loss disability is rated in accordance 
with the provisions found at 38 C.F.R. §§ 4.85-4.87.  Current 
VA rating criteria for the evaluation of hearing loss 
disability provide ratings from zero (noncompensable) to 100 
percent, based on the results of controlled speech 
discrimination tests together with the results of pure tone 
audiometry tests which average pure tone thresholds at 1000, 
2000, 3000, and 4000 Hertz.  38 C.F.R. §§ 4.85-4.87; 
Diagnostic Codes 6100 to 6110. The evaluation of hearing 
impairment applies a rather structured formula which is 
essentially a mechanical application of the rating schedule 
to numeric designations after audiology evaluations are 
rendered.  Lendenmann v. Principi, 3 Vet. App. 345, 349 
(1992).

In addition, when the pure tone threshold at each of the four 
specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 
55 decibels or more, the rating specialist will determine the 
Roman numeral designation for hearing impairment from either 
Table VI or Table VIa, whichever results in the higher 
numeral.  64 Fed. Reg. 25202-25210 (1999) (codified at 38 
C.F.R. § 4.86).  Further, when the average pure tone 
threshold is 30 decibels or less at 1000 Hertz, and 70 
decibels or more at 2000 Hertz, the rating specialist will 
determine the Roman numeral designation for hearing 
impairment from either Table VI or Table VIa, whichever 
results in the higher numeral.  That numeral will then be 
elevated to the next higher Roman numeral.  Each ear will be 
evaluated separately. Id.

The record before the Board contains service medical records 
and post-service medical records, which will be addressed as 
pertinent.  Dela Cruz v. Principi, 15 Vet. App. 143, 148-49 
(2001) (a discussion of all evidence by the Board is not 
required when the Board has supported its decision with 
thorough reasons and bases regarding the relevant evidence).

VA and private treatment reports dated during the appeal 
period reflect that the veteran continued to receive 
treatment for bilateral hearing loss.

The report of a May 2004 VA audiology examination provides 
that pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
50
35
65
80
100
LEFT
40
50
55
80
90

Four frequency pure tone average was 70 in the right ear and 
69 in the left ear. Speech audiometry revealed speech 
recognition ability of 84 percent on the right and 92 percent 
on the left. 

These scores correlate to auditory acuity level "III" in the 
right ear and "II" in the left ear ears under Table VIA of 38 
C.F.R. § 4.85.  The results warrant a noncompensable rating 
under Diagnostic Code 6100 when the auditory acuity levels 
are entered into Table VII of 38 C.F.R. § 4.85.

The report of a June 2007 VA audiology examination provides 
that pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
40
75
90
100
LEFT
35
50
65
85
85

Four frequency pure tone average was 76 in the right ear and 
71 in the left ear. Speech audiometry revealed speech 
recognition ability of 72 percent bilaterally. 

These scores correlate to auditory acuity level "VI" in the 
right ear and "VI" in the left ear ears under Table VIA of 38 
C.F.R. § 4.85.  The results warrant a 30 percent rating under 
Diagnostic Code 6100 when the auditory acuity levels are 
entered into Table VII of 38 C.F.R. § 4.85.

Neither the May 2004 or June 2007 VA examinations show 
exceptional patterns of hearing impairment of the type 
contemplated by 38 C.F.R. § 4.86.  Therefore, the medical 
evidence of record does not show that the veteran's bilateral 
hearing loss warrants an evaluation in excess of 20 percent 
prior to June 29, 2007, or in excess of 30 percent from June 
29, 2007.  

The Board recognizes the assertions by the veteran and his 
family as to the severity of his hearing loss.  These 
assertions are credible.  Regardless, the Board reemphasizes 
that, in regards to hearing loss, disability ratings are 
derived purely by a mechanical application of the rating 
schedule to the numeric designations assigned after 
audiometric evaluations are performed.  That is to say, there 
is little to no discretion to adjust the ratings.  See 
Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  
Accordingly, the veteran's bilateral hearing loss warrants a 
20 percent evaluation prior to June 29, 2007, and a 30 
percent evaluation from June 29, 2007 forward.  

As the preponderance of the evidence is against the claim, 
the benefit of the doubt doctrine is not for application.  
See generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 
Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).


ORDER

Restoration of a 20 percent evaluation for bilateral hearing 
loss, prior to May 1, 2004, is granted, subject to the rules 
and regulations governing the award of monetary benefits.

An evaluation for bilateral hearing loss in excess of 20 
percent prior to June 29, 2007, and in excess of 30 percent 
from June 29, 2007, is denied.



____________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


